1Q 2011 Earnings Conference Call May 6, 2011 Exhibit 99.1 2 Safe Harbor Statement This presentation includes “forward-looking statements” within the meaning of Section 27A of the Securities Act and Section 21E of the Securities Exchange Act of 1934, as amended, regarding, among other things, our business strategy, our prospects and our financial position.These statements can be identified by the use of forward-looking terminology such as “believes,” “estimates,” “expects,” “intends,” “may,” “will,” “should,” “could,” or “anticipates” or the negative or other variation of these similar words, or by discussions of strategy or risks and uncertainties.These statements are based on current expectations of future events. If underlying assumptions prove inaccurate or unknown risks or uncertainties materialize, actual results could vary materially from the Company’s expectations and projections.Important factors that could cause actual results to differ materially from such forward-looking statements include, without limitation, risks related to the following: qIncreasing competition in the communications industry; and qA complex and uncertain regulatory environment. A further list and description of these risks, uncertainties and other factors can be found in the Company’s SEC filings which are available online at www.sec.gov, www.shentel.com or on request from the Company.The Company does not undertake to update any forward-looking statements as a result of new information or future events or developments. 3 Use of Non-GAAP Financial Measures Included in this presentation are certain non-GAAP financial measures that are not determined in accordance with US generally accepted accounting principles.These financial performance measures are not indicative of cash provided or used by operating activities and exclude the effects of certain operating, capital and financing costs and may differ from comparable information provided by other companies, and they should not be considered in isolation, as an alternative to, or more meaningful than measures of financial performance determined in accordance with US generally accepted accounting principles.These financial performance measures are commonly used in the industry and are presented because Shentel believes they provide relevant and useful information to investors.Shentel utilizes these financial performance measures to assess its ability to meet future capital expenditure and working capital requirements, to incur indebtedness if necessary, return investment to shareholders and to fund continued growth.Shentel also uses these financial performance measures to evaluate the performance of its businesses and for budget planning purposes. 4 Chris French CEO and President 5 1Q’11 Highlights qTotal wireless customers increased by five percent to a total of 318 thousand at end of the quarter qOver 13 thousand additional prepaid customers in Q1 2011, over 30 thousand added since the initial purchase of approximately 50 thousand Virgin Mobile customers in July qPostpaid net additions of nearly six percent since 3/31/10 qTotal Cable RGUs 130,700 at end of Q1 2011 6 Cable Highlights qSales Momentum u1Q 2011 net RGU additions of 2,438 qTriple Play uGains in digital video, high-speed Internet, and voice services qCable Upgrades uFormer JetBroadband markets work underway 7 Wireless Highlights PCSPostpaid Customers (000s) qPrepaid - Q1’11 net additions of 13,287 and 80,243 prepaid subs at 12/31 qPostpaid Churn improves - Annual churn of 1.8% compared to 1.9% for Q1’10 8 2011 Financial Highlights qPrepaid Customer Growth - Added $2.4 million to acquisition costs, after taxes qCable Growth - Added $1.0 million in after tax acquisition costs Net Income (in millions) Net Income from Continuing Operations (in millions) 9 Adele Skolits CFO and VP of Finance 10 Profitability Adjusted OIBDA ($ millions) 11 Adjusted OIBDA by Segment 12 Wireless Segment - Change in Adjusted OIBDA Q1’10 vs. Q1’11 13 Cable Segment - Change in Adjusted OIBDA Q1’10 vs. Q1’11 14 Earle MacKenzie EVP and COO 15 Key Operational Results - Wireless PCS Postpaid Customers (000s) 16 Key Operational Results - Wireless Gross Additions- Postpaid Net Additions - Postpaid nGross postpaid customer additions up 4% nQ1 2011 net adds of 3,016, a 77% increase over Q1 2010 nQ4 2010 churn of 1.8% improved from 1.9% in Q1 17 Key Operational Results - PCS Gross Billed Revenue perPostpaid User- Data & Voice 1 1 - Before Service credits, bad debt, Sprint Nextel fees. 18 PCS Revenues Gross Billed Revenues- Postpaid ($ millions) *-The Net Service Fee percentage increased from 8.8% to 12% effective 6/1/10 19 Postpaid PCS Customers Top Picks Q1 2011 nTop Service Plans - 63% of Gross Adds uEverything Data Family 1500 - 51% uEverything 450 - 16% uEverything Messaging Family 1500 - 7% nTop Devices - New Activations - All Channels uLG Optimus 20% uLG Rumor Touch 15% uHTC EVO 4G13% uSanyo Vero 5% uHTC EVO Shift 4g 5% uMobile Data Cards5% uMobile Computing1% 20 PCS Prepaid Statistics ØAcquired 49,885 prepaid subscribers effective 7/1/10 §Paid $138 per sub ØGross adds of 23,170 in Q1 2011 and 56,568 since 7/1/10 ØNet adds of 13,287 in Q1 2011 and 30,358 since 7/1/10 ØEnding subscribers of 80,243 ØChurn rate of 4.5% for Q1 2011 down from 4.6% for Q4 ØAverage Gross Billed Revenue of $21.91 for Q1 2011 up from $18.42 in Q4 2010 21 Key Operational Results - Wireline nModest access line loss nImproved broadband penetration in LEC area to over 51% n6% growth in DSL customers since 3/31/10 Access lines (000s) Internet Customers (000s) 22 RGU Growth by Quarter - Cable Net RGU growth excludes 1,754 RGU’s sold Q4’09 and 65,338 acquired Q3’10 and 4,245 acquired in Q4’10 23 Key Operational Results - Cable Note:Video homes passed includes 16K homes located in Shenandoah County, VA, where internet and voice services are not available from the cable company. 24 Investing in the Future nCompleted hardening of Jet Network in Q4 2010 nUpgrade of Farmville system completed in Q1 2011 with other eastern VA systems to be completed in Q2 2011 nAll Virginia systems upgrades projected to be completed in nWest Virginia systems upgrades to be completed in Capex Spending 25 Q&A 26 Appendix 27 Non-GAAP Financial Measure - Billed Revenue per Postpaid Subscriber 1Q 2010 1Q 2011 Gross billed revenue Wireless segment total operating revenues Equipment revenue Tower Lease Revenue Prepaid Net Service Revenues Other revenue Wireless service revenue - postpaid Service credits Write-offs Management fee Service fee Gross billed revenue - postpaid Billed revenue per postpaid subscriber
